DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The prior art fails to disclose or suggest a honeycomb filter, comprising: a honeycomb structure which has porous partition walls disposed so as to surround a plurality of cells as through channels of fluid extending from an inflow end face to an outflow end face; and plugging portions disposed to plug either one of end portions of each of the cells on the side of the inflow end face or the side of the outflow end face, wherein the cells in which the plugging portions are arranged in an end portion on the side of the outflow end face and which are opened on the side of the inflow end face are defined as inflow cells, the cells in which the plugging portions are arranged in end portion on the side of the inflow end face and which are opened on the side of the outflow end face are defined as outflow cells, the honeycomb structure further includes a platinum group element-containing catalyst layer constituted by an exhaust gas purifying catalyst containing a platinum group element, the platinum group element-containing catalyst layer is disposed only on a side of an inner surface of the partition walls surrounding the inflow cells, and the platinum group element-containing catalyst layer is disposed in a range of at least up to 40% with respect to an overall length of the cells starting from the outflow end face and is not disposed in a range of at least up to 30% with respect to the overall length of the cells starting from the inflow end face, in an extending direction of the cells of the honeycomb structure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/        Primary Examiner, Art Unit 1774